Citation Nr: 1435958	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-25 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1965 to September 1967, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The entire claims file, to include the portion contained electronically, was reviewed in this case.    


FINDING OF FACT

The Veteran's PTSD consists of occupational and, particularly, social impairment with a reduction in reliability and productivity; the Veteran's relationship with his significant other is strained due to PTSD symptoms, he is estranged from several family members, and there are mood and behavioral disturbances which present moderate to severe challenges in functional impairment.  


CONCLUSION OF LAW

The criteria for a 50 percent initial disability evaluation for PTSD, but not higher, have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.130, Diagnostic Code 9411 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Veteran, in January 2010, was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports, and it is supportive of an increase in rating to a 50 percent evaluation.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for rating purposes and which support a rating of 50 percent for PTSD.  There is thus no duty to provide another examination or a medical opinion in this case.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

For claims for increased rating which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered such a rating in the current case, and determines that it is not appropriate in rating the severity of the Veteran's PTSD.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's PTSD is rated pursuant to the criteria at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  The Veteran is currently assigned a 30 percent disability rating.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis

The Veteran served in combat in Vietnam and was exposed to traumatic events while serving in that capacity.  He developed PTSD as a result of his experiences, with service connection being awarded in an October 2010 rating decision.  He was awarded a 30 percent disability rating at that time, and he has posited disagreement with this assessment.  Essentially, it is his contention that his disability is more severe than what is contemplated by the assignment of the current rating.  

The Veteran was initially seen by VA during an examination in September 2010.  In the associated report, he reported that he was involved in therapy for his symptoms but that he did not, at that time, take medication.  Regarding his social history, he reported that he had been married for 31 years with his wife having died in 2001.  Subsequent to this, he reported that he had a current significant other and that he got along with her.  He lived with her, and denied problems in the relationship.  The Veteran reported being estranged from one of his sons, but close with the other two, and stated that he enjoyed going out to eat and doing some hunting and fishing for recreation.  Regarding his employment, it was reported that the Veteran was not working; however, there were no indications that he was unemployable.  Specifically, the examiner reported that the Veteran was voluntarily retired from a security position since 2002, and that he quit a more recent seven-year job working for a county department due to frustration with the administration.  The examiner stated that apart from these frustrations, "he was basically having no difficulty at work."  The Veteran missed a few days of work due to illness, was not late, and got along with his co-workers.  

Regarding symptomatology, it was noted that the Veteran did not have hallucinations, and did not have suicidal or homicidal ideation.  The Veteran was not noted to be violent, but he did have problems with recent memory and motivation.  He had recurrent intrusive thoughts of his Vietnam combat experiences, to include experiencing distressing dreams.  There was avoidance behavior manifested, with the Veteran not wishing to engage in conversations about his combat trauma.  He would avoid activities that reminded him of the trauma, and had detachment and estrangement from others as a result of his Vietnam experiences.  The Veteran also experienced arousal symptoms with moderate frequency and intensity.  He reported being frustrated and irritable, and had poor sleep that was disrupted on a nightly basis.  With respect to occupational functioning, the examiner stated that "capacity...is moderately seriously impaired because of issues such as inefficiency of concentration, short term memory, and residual effects of poor sleep."  There was also a "modest degree" of limitation in participation in the "family role."  The examiner also went on to state that the PTSD symptomatology would produce "some reduction in occupational reliability and productivity."  A Global Assessment of Functioning (GAF) score of 60 was reported.  

Clinical reports dated in the months prior to the Veteran's 2010 examination are relatively consistent with the symptoms reported above.  The Veteran has, however, subsequent to the 2010 examination, contended that his occupational and social impairment continues to decline (and he also asserts that the 2010 examination report was not fully representative of his psychiatric symptoms).  

In noting this, the Veteran was scheduled for a second VA examination in September 2012.  Here, a GAF score of 51 was assigned, and it was noted that the Veteran experienced "moderate symptoms" which included insomnia, irritability, and avoidance behaviors.  The Veteran reported having some friends, but there had been recent deaths of these individuals which caused him to be isolated.  The relationship with his significant other was noted to be "strained," and the Veteran was estranged from two of his three sons.  The Veteran was noted to be voluntarily retired, and he did not have problems performing his job or working with others; however, frustration with job requirements did lead to him quitting his most recent employment.  Specifically, it was noted that the Veteran manifested "occupational and social impairment with reduced reliability and productivity," and also that "the PTSD symptoms...cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  Panic attacks occurring less than weekly were noted, and anxiety and suspiciousness were present.  Hyper-vigilance was noted in addition to the sleep and avoidance behaviors.  

The Veteran, in a statement dated after his most recent examination, stated that he does, in fact, have difficulty working with others and that he is pretty isolated in his social situation (one close friend).  He stated that panic attacks may occur nightly; however, it was dependent as to if it occurred on an anniversary of one of the traumatic events from his Vietnam service.  There was some vague notion of suicidal ideation being in his thoughts at some future time; however, the Veteran expressly stated that "right now, I will not act on it."  It is noted that in clinical or examination settings, the Veteran has never expressed suicidal or homicidal ideation.  

In light of the above, the Board finds that the Veteran's service-connected PTSD is more severe than what is contemplated by the 30 percent rating.  The applicable rating criteria expressly notes that a 50 percent rating will be assigned when there is "occupational and social impairment with reduced reliability and productivity" due to a variety of factors.  See 38 C.F.R. §  4.130, Diagnostic Code 9411.  This exact disability picture was expressly described by the 2012 examiner, and while the 2010 examination report notes little in the way of occupational problems throughout the Veteran's post-service history, at the time of the examination, occupational functioning was felt to be "moderately seriously impaired."  There were also significant problems in social interactions suggestive of reduced reliability.  Indeed, the Veteran does have a relationship, but its existence fluctuates (Veteran describes it as "off again, on again), and while he did have a lengthy marriage prior to his late wife's death, he is only in contact with one of his three children at present.  He did report participation in recreational activities such as hunting, and he reported one close friend; however, it does appear that, according to the examination assessments, such interaction is moderately to severely impaired.  As this is the case, the criteria for the next highest rating of 50 percent have been met, and to that extent, the claim will be granted.  

Regarding an entitlement to higher than a 50 percent rating, the Board is not satisfied that the Veteran's PTSD is so severe as to warrant such a rating.  Indeed, in order to qualify for a 70 percent rating, it would be necessary to show "deficiencies in most areas" of occupational and social functioning.  See 38 C.F.R. §  4.130, Diagnostic Code 9411.   In this regard, the Veteran has never manifested suicidal or homicidal ideation (despite some vague comments about future uncertainty), he has never been found to have problems with speech or problems functioning independently.  He has, as noted, sought to avoid intrusive thoughts to the extent possible and has moments of depression and panic; however, his panic is associated with Vietnam anniversaries and is not near-constant.  There have never been noted problems with grooming and no psychotic features have ever manifested.  Regarding social interaction, while his romantic relationship after becoming a widower does fluctuate, he does seem to be able to maintain it.  Further, he does engage in friendship with at least one other person, and does keep in contact with one of his children and his grandchildren.  Given this, the Veteran does not appear to be impaired in most areas of his occupational and social functioning.  As noted, his unemployment is voluntary (he is retired), and while he may have had disagreements with supervisors over work-related matters, it is not indicated that he couldn't function with co-workers.  As such, the 50 percent rating most closely approximates the level of his disability severity, and a rating in excess of that will not be assigned.  

With respect to extraschedular considerations, it is noted that the Veteran is, in addition to the disability currently under appeal, in receipt of service-connected compensation benefits for bilateral hearing loss at a noncompensable rating and for tinnitus at a 10 percent evaluation.  The reduced reliability in occupational and social function is, as has been noted by the VA examiners of record, the main manifestation associated with PTSD, and it is fully considered by the assigned schedular rating.  There is nothing of record which would indicate that the service-connected PTSD, either alone or in combination with the other service-connected disablement, presents such a unique disability so as to be outside the norm of what is considered by the assigned schedular ratings.  As such, there is no need for a remand so that a referral to the Director of VA's Compensation Service, for consideration of an extraschedular rating, can occur.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) ; Johnson v. McDonald, ___F.3d___, No. 10-1785, 2014 (Fed. Cir. August 6, 2014).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case with respect to entitlement to an initial rating in excess of 50 percent for PTSD (because the preponderance of the evidence is against that portion of the Veteran's claim). 38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to a 50 percent initial disability evaluation for service-connected PTSD is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


